Citation Nr: 9923288	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

1.  Increased rating for residuals of fracture, left 
wrist/forearm, currently evaluated as 10 percent disabling.

2.  Increased rating for carpal tunnel syndrome, left wrist, 
currently evaluated
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.

In a January 1965 decision, the RO granted service connection 
for the residuals of the veteran's left wrist/forearm 
fracture, with scar.  The disability was initially rated as 
noncompensable under Diagnostic Code (DC) 5211 (for 
impairment of the ulna) and DC 5212 (for impairment of the 
radius).  

Following a VA examination which noted that the veteran's 
left wrist problems included arthritis and carpal tunnel 
syndrome (CTS), the RO, in a May 1994 rating decision, 
evaluated the disorder as 10 percent disabling from January 
3, 1994, under the jointly applied Diagnostic Codes 5211-8515 
(addressing both the impairment of the ulna and the paralysis 
of the median nerve).  In November 1994, the veteran 
submitted his Notice of Disagreement (NOD).  A Statement of 
the Case (SOC) was issued in January 1995 and, later that 
month, the veteran submitted a VA Form 9 to perfect his 
appeal of the May 1994 RO decision.  He also appeared at a 
hearing in January 1995, and a Hearing Officer's Decision, 
confirming the 10 percent evaluation, was issued in February 
1995.

In a February 1998 rating action, it appears that the RO made 
a determination - which it has the authority and discretion 
to do - to rate the neurologic disability (due to the carpal 
tunnel syndrome) separately from the orthopedic disability 
(due to the fracture residuals of the left wrist/forearm).  
Each disability was evaluated as 10 percent disabling, 
effective from January 3, 1994.  Since the veteran's NOD 
originally expressed disagreement with the evaluation of the 
entire disability due to the left wrist disorder under DCs 
5211 and 8515, and the neurological and orthopedic components 
of the original disorder have subsequently been split and 
rated separately, the Board finds that, in order to properly 
review this appeal, we must now address the propriety of both 
the 10 percent rating for the residuals of the fracture to 
the left wrist/forearm (under DC 5211) and the 10 percent 
rating for CTS (under DC 8515).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of the veteran's left wrist/forearm 
fracture are manifested by a depression in the ulna, slight 
dorsal angulation, and arthritic changes that produce pain 
and a loss in range of motion, with no evidence of ankylosis 
or abnormal supination or pronation.

3.  The veteran's left wrist CTS is manifest by neurological 
disability including: complaints of numbness and tingling 
restricted to the thumb, the index finger, and the middle 
finger of the left hand, but with full range of motion of the 
digits; diminished sensation on the volar aspect of the 
thumb, the index finger, and the middle finger; slight 
atrophy of the phenar eminence; and positive Tinel's sign 
present over the median nerve in the carpal tunnel.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the residuals of a fractured left wrist/forearm 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, including 
Diagnostic Codes 5003-5211 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's left wrist CTS have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.124a, including Diagnostic Code 8515 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records discloses 
that he suffered a compound fracture to his distal left ulna 
during service in late January 1945.  The Board notes that, 
on one clinical record, dated March 30, 1945, there is a 
notation that the left radius bone was also involved; this 
record appears to have been made in error, since all other 
records of the injury indicate that only the ulna was 
fractured. 

On VA examination in January 1965, the veteran reported 
complaints of aches and pain in the left forearm for the past 
seven months.  It was noted that he is right-handed.  
Physical examination revealed that the disability was 
asymptomatic on the day of examination, with no deformity and 
with full motion of the left wrist and the left elbow.  X-
rays performed in January 1965 revealed a slight trabecular 
sclerosis seen in the distal end of the shaft of the left 
ulna, with minimal irregularity of the shaft in this region, 
residual to an old fracture.  The radius reportedly 
manifested no residual evidence of fracture.  X-rays of the 
left wrist revealed minimal periosteal calcification on the 
dorsal aspect of the distal end of the radius, with no other 
abnormality seen. 

In a January 1965 decision, the RO granted service connection 
for the residuals of the veteran's left wrist/forearm 
fracture, with scar.  The disability due to these residuals 
was rated as noncompensable under DC 5211-5212 (for 
impairment of the ulna and impairment of the radius).

In a January 1994 statement, the veteran indicated that his 
left hand was now becoming numb and painful.  

On VA examination in April 1994, the physician noted that the 
veteran had a history of left wrist CTS and an inservice left 
wrist fracture.  It was noted that, after discharge from 
service, the veteran had held gainful employment until the 
time of his retirement.  The veteran reported complaints of 
numbness and shooting pain in the left wrist.  It was noted 
that he had used a left wrist brace for the past ten years.  
Physical examination revealed that the left wrist and the 
left hand had full range of motion.  The left hand was 
reported to have decreased palmar muscle mass compared to the 
right hand.  X-rays showed that the veteran had 
osteoarthritis of both wrists, predominantly on the left, 
noted to most likely be post-traumatic.  The diagnoses were 
post traumatic arthritis of both wrists, and left hand 
limited function secondary to CTS and arthritis of the left 
wrist.  

In a May 1994 decision, the RO evaluated the veteran's left 
wrist disorder as 10 percent disabling from January 3, 1994, 
under Diagnostic Codes 5211-8515 (addressing both the 
impairment of the ulna and the paralysis of the median 
nerve).

During his January 1995 hearing at the RO, the veteran 
asserted that his left wrist disorder with CTS caused pain, 
numbness, tingling, and loss of grip strength.  He noted that 
he has used a wrist gauntlet for years.  He reported that he 
had retired from his job as a truck driver in 1982 and that, 
at that time, his symptoms had not bothered him much.  He 
stated that he then drove a school bus for about ten years, 
before quitting in 1992 when driving was too much for him.  
He stated that, when he gripped something strongly with the 
left hand, it would go numb on him.

Upon VA examination in April 1997, the veteran's history of 
inservice left wrist fracture and post-service residuals was 
noted.  It was also noted that CTS was diagnosed, and that 
the veteran wore a splint that helped with the discomfort.  
On clinical evaluation of the veteran's left wrist, range of 
motion testing revealed about 40 degrees of flexion, 50 
degrees of extension, 10 degrees of radial deviation, and 35 
degrees of ulnar deviation.  The examiner noted that the 
veteran had loss of sensation in the distribution of the 
medial nerve of the left hand, but no atrophy of the 
intrinsic hand muscles.  It was also reported that there were 
no overlying skin changes to suggest reflex sympathetic 
dystrophy.  The physician noted that the veteran used his 
hand in a functional manner throughout the rest of the 
examination, and that there was perhaps slight pain and 
weakness of the hand at present.  X-rays revealed 
degenerative changes in the radial carpal articulations.  The 
diagnoses included status post fracture of the left distal 
ulnar region, with residuals that include pain and limited 
range of motion as noted above, as well as some weakened 
movements and excessive fatigability present with prolonged 
use of the hand; CTS of the left wrist, which the examiner 
stated was probably etiologically related to the original 
injury; and overall disability found to be mild or moderate.

Records from the VA medical center at the East Orange, New 
Jersey, document ongoing treatment through December 1997 for 
problems associated with the left wrist disorder.  These 
problems were noted to included pain and symptoms of CTS.  
Records from December 1997 indicate that the veteran was 
planning on surgery to repair his CTS.  

In a February 1998 rating action, as noted in the 
Introducton, above, the RO decided to continue the 10 percent 
rating for the residuals of the veteran's inservice fracture 
(under DC 5211) and to also evaluate the veteran's CTS 
separately, as 10 percent disabling (under DC 8515).

On VA examination in July 1998, it was noted that the veteran 
reported a tingling in the fingers of his left hand since 
fracturing his left wrist in service.  He reportedly had been 
scheduled for release of his CTS approximately one year ago, 
but never underwent the procedure.  Use of a cock-up splint 
was noted.  Complaints included tingling and numbness 
restricted to the thumb, the index finger, and the middle 
finger of the left hand.  The veteran indicated that the 
problem interferes with his daily living because it prevents 
him from feeling things that he has to pick up with his left 
hand.  Physical examination of the left forearm revealed a 
depression over the anterior aspect of the distal ulna, 
approximately one-inch by 3/4-inch in length.  Range of motion 
testing revealed that the veteran's left wrist exhibited 30 
degrees of dorsiflexion, 60 degrees of volar flexion, and 
normal rotation into supination and pronation.  Further 
examination revealed that he had full range of motion of the 
digits of the left hand, with diminished sensation on the 
volar aspect of the thumb, the index finger, and middle 
finger.  It was also noted that the veteran had slight 
atrophy of the phenar eminence, a positive Tinel's sign 
present over the median nerve in the carpal tunnel, and no 
Tinel's sign in the area of the depression.

In addition, it was noted that X-rays performed in August 
1997 revealed a healed fracture of the distal ulna with 
slight dorsal angulation, degenerative changes at the distal 
radial-ulnar joint and radial-carpal joint, and cystic 
changes in the carpal bones, as well as a calcification of 
the third MP (metatarsal-phalangeal) joint with faint linear 
calcification into the lunotriquetrial joint.  The diagnosis 
was of post fracture of the forearm and CTS.  The examiner 
noted that there was significant functional limitation of 
motion that was found to be approximately half of normal.  He 
further indicated that there was no incoordination or 
weakened movement.   

II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known previously as the United 
States Court of Veterans Appeals, prior to March 1, 1999), 
has held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  In this case, the veteran has 
reported dissatisfaction with the current  evaluation of the 
residuals (both orthopedic and neurological) of his inservice 
fracture to the left wrist and, similarly, the claims are 
well grounded.

We note that the United States Court of Appeals for the 
Federal Circuit recently issued a decision which casts some 
doubt upon the above holdings of the Court of Appeals for 
Veterans Claims as to the proposition that a veteran's claim 
for a higher rating is well grounded simply because the 
veteran asserts increased disability.  See Glover v. West, 
___ F.3d ___, No. 99-7015, (Fed. Cir. Aug. 2, 1999).  
Therein, the Court stated:

[T]he veteran must come forward with at least some 
evidence that there has in fact been a material 
change in his or her disability when that veteran 
seeks a rating increase.  A bald, unsubstantiated 
claim for an increase in disability rating is not 
evidence of a material change in that disability 
and is insufficient to trigger the agency's 
responsibility to request a reexamination.

Id., slip op. at 6 (emphasis in original).  In this case, the 
RO has already gone ahead and accorded the veteran additional 
examinations.  Thus, to whatever extent the RO went farther 
than the law requires, any such error was harmless to the 
veteran.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In the instant matter, the Board is satisfied that all 
relevant facts have been properly developed in this case.  
Post-service medical records have been associated with the 
claims file, the veteran was afforded an RO hearing, and his 
disorder has been examined as recently as July 1998. 

A.  Increased rating for residuals of fracture, left 
wrist/forearm

The record shows that the orthopedic disability due to the 
residuals of the veteran's left wrist fracture include a 
depression in the ulna, slight dorsal angulation, and 
arthritic changes that produce pain and a loss in range of 
motion, with no evidence of ankylosis or abnormal supination 
or pronation.  The veteran currently has a 10 percent rating 
in effect for the residuals of a left wrist fracture, rated 
analogous to 38 U.S.C.A. § 4.71a, Diagnostic Code 5211 
(impairment of the ulna).  

Diagnostic Code 5211 provides for a 30 percent disability 
rating when the impairment to the ulna of the minor arm (in 
this case, the left arm) involves nonunion in the upper half, 
with false movement, and with loss of bone substance (one 
inch or more) and marked deformity.  A 20 percent rating is 
warranted under this provision when there is nonunion in the 
upper half of the minor ulna, with false movement, without 
loss of bone substance or deformity.  A 20 percent rating is 
also applicable when the minor ulna impairment results in 
nonunion of the lower half.  Malunion of the minor ulna, with 
bad alignment, warrants a 10 percent rating under this 
provision.  

Turning to the most recent medical evidence on file, the 
veteran's July 1998 examination report, the Board finds, as 
noted above, that the residuals do not include nonunion in 
either the upper or the lower half of the bone.  
Specifically, the X-rays indicated that the veteran had a 
healed fracture of the distal ulna with slight dorsal 
angulation, degenerative changes, cystic changes, and 
calcification.  As DC 5211 requires nonunion of the ulna for 
a ratings in excess of 10 percent, the veteran's current 
disability rating cannot be increased under this provision.  

The Board notes that the veteran's residuals could also be 
rated under other provisions pertaining to the degenerative 
changes in the distal radial ulnar joint with calcification.  
Arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See DC 5010, referring to DC 5003 (for degenerative 
arthritis). Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, DC 5003.  Diagnostic Code 5215 identifies the 
disability ratings appropriate for limitation of motion of 
the wrist.

Under DC 5215, however, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  Since the veteran currently receives a 10 percent 
rating, an increased rating under this provision is not 
possible.  

As the file contains no evidence of ankylosis (favorable or 
unfavorable), a higher rating is not possible under DC 5214.  
Similarly, since the veteran's July 1998 examination 
specifically found that he had normal rotation into 
supination and pronation, a rating in excess of 10 percent is 
not warranted under DC 5213.

The preponderance of the evidence shows that the impairment 
from the service-connected residuals of an inservice fracture 
of the left wrist is no more than 10 percent disabling.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increase in the current 10 percent rating must be denied.  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 

We have considered the case of DeLuca v. Brown, 8 Vet.App. 
202 (1995), wherein it was held that ratings based upon 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and that the effects of pain and other 
symptoms on use and flare-ups must be taken into account in 
rating the disability.  In this regard, while the latest VA 
examinations revealed complaints of pain limiting the 
veteran's reported range of motion to approximately half of 
normal (July 1998 examination report), the Board concludes, 
as explained above, that, even with the reduced degree of 
range of motion produced by the disorder, the veteran has not 
met the criteria for a higher rating.  Though somewhat 
limited, the left wrist range of motion exhibited by the 
veteran during his July 1998 examination far exceeds the 
degree of motion that would warrant even a 10 percent rating 
under the provisions for limitation of motion.  There is no 
indication that the veteran currently has left wrist pain 
that causes functional loss of motion of the wrist in excess 
of that which has already been contemplated in the assigned 
evaluation.

B.  Increased rating for carpal tunnel syndrome (CTS), left 
wrist

The record shows that the inservice fracture has also led to 
CTS and, as a result, neurological disability reported to 
include:  complaints of numbness and tingling restricted to 
the thumb, the index finger, and middle finger of the left 
hand, but with full range of motion of the digits; diminished 
sensation on the volar aspect of the thumb, the index finger, 
and the middle finger; slight atrophy of the phenar eminence; 
and positive Tinel's sign present over the median nerve in 
the carpal tunnel.  The veteran currently has a 10 percent 
rating for the neurological disability due to CTS under 
38 U.S.C.A. § 4.124a, DC 8515 (for paralysis of the median 
nerve).

Diagnostic Code 8515 provides for a 10 percent disability 
rating for mild, incomplete paralysis of the median nerve.  
Moderate incomplete paralysis of the median nerve of the 
minor arm warrants a 20 percent disability rating, and severe 
incomplete paralysis of the median nerve of that arm warrants 
a 30 percent rating.  Higher ratings are possible for 
complete paralysis of the median nerve.  

Upon review of the veteran's current CTS symptomatology, the 
Board notes that the 1998 VA examination report indicates 
that the neurological disability due to CTS consists 
essentially of complaints of numbness and tingling in three 
fingers, diminished sensation in portions of three fingers, 
and slight atrophy of the thenar eminence.  While this 
clearly indicates some neuropathy, it does not appear to be 
more than slight or mild.  We note that the examiner reported 
that the veteran's CTS did not prevent him from enjoying full 
range of motion of all his digits, and that he did not have 
any incoordination or weakened movements.  Since the most 
recent VA examinations showed evidence of only mild 
incomplete neuropathy, a rating in excess of 10 percent under 
DC 8515 is not warranted in this case.  

The preponderance of the evidence shows that the impairment 
from the service-connected left wrist CTS is no more than 10 
percent disabling.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and an increase in the current 10 percent rating 
must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 

While the veteran's CTS may have contributed to the 
functional limitation of motion of his left wrist, the Board 
notes that this portion of the left wrist disorder has 
already been rated above, with the orthopedic components of 
the left wrist fracture residuals, under Diagnostic Codes 
5003-5211-5215.  To rate this same loss of range of motion a 
second time under the provisions involving his neurological 
symptomatology would be a violation of the provisions of 
38 C.F.R. § 4.14, pertaining to the avoidance of pyramiding. 

No other disability of the left wrist is shown, and the 
current disorders are not shown to warrant consideration 
under any other diagnostic code sections.


ORDER

An increased rating, above 10 percent, for the veteran's 
service-connected residuals of fractured left wrist/forearm 
is denied.

An increased rating, above 10 percent, for the veteran's 
service-connected carpal tunnel syndrome, left wrist, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

